Citation Nr: 1604674	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  04-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for idiopathic hypertrophic subaortic stenosis (IHSS).

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected hypertension.

3.  Entitlement to service connection for diverticulosis, to include as secondary to the service-connected hemorrhoids.

4.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1976 to June 1979 and from June 1980 to June 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The claims have been merged on appeal. 

The Veteran had elected to have a hearing before the Board in connection with his claim of service connection for IHSS.  See September 2004 substantive appeal.  The Veteran subsequently withdrew his request in writing in May 2012; consequently, there are no outstanding hearing requests of record.

In May 2011, the Veteran also perfected an appeal of a denial of service connection for low back pain and plantar fasciitis.  In May 2012, the RO granted service connection for arthritis of L4-S1 with disc degeneration L5-S1 and plantar fasciitis of the bilateral feet and assigned disability ratings, to include separate ratings for each foot.  Therefore, these issues are no longer before the Board on appeal. 

In September 2012, the Board remanded the claim for IHSS. The Board has determined that the prior remand directives were not substantially complied with as the Veteran was not afforded a VA compensation examination as directed and thus, the claim must again be remanded.  Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board commits error in failing to ensure this compliance).  The Agency of Original Jurisdiction (AOJ) has to correct this remand deficiency.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2012 remand, the Board directed the RO to schedule the Veteran for a VA or VA contract examination (the Veteran lives in Germany) for his claimed IHSS. The RO requested the examination in June 2015.  See VA 21-2507 (311), Request for Physical Examination.  To date, this has not been accomplished.  Due to this deficiency, the matter must once again be remanded.  Stegall, 11 Vet. App. at 270.  The Board's prior September 2012 remand is incorporated by reference.

The Veteran has not been afforded a VA examination in connection with his claims of service connection for diabetes mellitus, dizziness, and diverticulosis.  The Veteran claims that his diabetes mellitus and diverticulosis are the result of hypertension and hemorrhoids, respectively.  He additionally claims that his dizziness and diverticulosis first manifested in service.  Service-connection is currently in effect for hypertension and hemorrhoids.  Service treatment records contained complaints of dizziness and vertigo; as well treatment for abdominal cramping and diarrhea variously diagnosed as acute and viral gastroenteritis.   Post-service, the Veteran had been diagnosed with diabetes mellitus, diverticulosis, dizziness, vertigo, and neuropathia vestibularis.  A VA examination is necessary to determine the nature and etiology of the claimed conditions.  McClendon v. Nicholson, 20 Vet. App. 79   (2006).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2014).
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA or VA contract examination (the Veteran lives in Germany) of his heart disorder.  All indicated tests and studies must be performed.  The examiner should describe all findings in detail.   

Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

The examiner should offer an opinion in response to the following: does the Veteran currently have a chronic heart disease, to include IHSS, or a developmental defect and if so, is it at least as likely as not (a 50% or higher degree of probability) related to service.  The examiner is informed that it is not enough merely to conclude the Veteran does not have the claimed condition, even if not diagnosed during this current or prior evaluation.  He only instead needs to show he has had this claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved.

Additionally, the examiner must indicate whether (i) the heart disease or defect is congenital and was aggravated (increased in severity beyond the natural progression of the disease) by military service; or (ii) first manifested as the abnormality noted in the September 1985 military physical examination and continued after service; or (iii) first manifested after service and was caused by some aspect of military service; or (iv) first manifested after service and is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) a service-connected disorder, including hypertension and/or gout. 

2.  Schedule the Veteran for VA or VA contract examinations (the Veteran lives in Germany).  All indicated tests and studies must be performed.  The examiner should describe all findings in detail.   

Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

Dizziness: The examiner should offer an opinion in response to the following: does the Veteran currently have a disability manifested by dizziness, and if so, is it at least as likely as not (a 50% or higher degree of probability) related to the in-service treatment and findings of dizziness and vertigo or otherwise related to service.  The examiner is informed that it is not enough merely to conclude the Veteran does not have the claimed condition, even if not diagnosed during this current or prior evaluation.  He only instead needs to show he has had this claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved.  Alternatively, the examiner is asked to state whether the complaints of dizziness are a (i) symptom/manifestation of or (ii) due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) his hypertension, diabetes mellitus, or IHSS.  
Diabetes Mellitus: The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diabetes mellitus is related to service.  Alternatively, the examiner is asked to state whether the Veteran's diabetes mellitus is due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected hypertension.  
Diverticulosis: The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diverticulosis is related to the in-service treatment and findings of abdominal cramping and diarrhea, variously diagnosed as acute and viral gastroenteritis, or otherwise related to service.  Alternatively, the examiner is asked to state whether the diverticulosis is due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected hemorrhoids.  

3.  Ensure the examiners' opinions are responsive to these determinative issues of direct and secondary causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




